11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
                                                                              
Christopher Anthony
Marquez
Appellant
Vs.                   No. 11-03-00190-CR -- Appeal
from Harris County
State of Texas
Appellee
 
The trial
court convicted appellant, upon his plea of guilty, of the offense of
retaliation.  Pursuant to the plea
bargain agreement, the trial court assessed punishment at confinement for two
years.  We dismiss the appeal.  
Upon
reviewing the clerk=s
record in this case, we note that appellant timely filed a general notice of
appeal but that the certification of appeal does not reflect that appellant has
a right of appeal.  See TEX.R.APP.P.
25.2.  The certification of appeal
reflects that the trial court determined that there was a plea bargain and that
“the defendant has NO right of appeal.” 
There were no pretrial motions filed in this case, and the trial court
did not give appellant permission to appeal. 
Therefore, pursuant to Rule 25.2(d), the appeal “must be dismissed.”  
The appeal
is dismissed. 
 
PER
CURIAM
 
July 31, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b). 
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.